t c memo united_states tax_court ed m fisher petitioner v commissioner of internal revenue respondent docket no filed date ed m fisher pro_se william r davis jr for respondent memorandum opinion fay judge respondent determined deficiencies in and additions to petitioner's federal_income_tax as follows year deficiency dollar_figure big_number big_number big_number additions to tax sec_6654 a sec dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the issues for decision after concessions by the parties are whether petitioner is liable for tax on income arising from nonemployee compensation_for the and tax years we hold that he is whether petitioner is liable for self-employment_tax on his nonemployee compensation during the and tax years we hold that he is whether petitioner is liable for additions to tax under sec_6651 for failure_to_file for the and tax years we hold that he is whether petitioner is liable for additions to tax under sec_6654 for failure to pay estimated_tax for the and tax years we hold that he is whether petitioner is liable for a penalty under sec_6673 we hold that he is some of the facts have been stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in branson missouri petitioner was married at all times during the years in issue petitioner did not file federal_income_tax returns for any of the years in issue on date petitioner filed a petition with this court respondent filed her answer on date on date petitioner filed petitioner's motion to amend petition on date petitioner filed petitioner's amended petition the amended petition concedes the receipt of the dividend and interest_income attributed to petitioner in the notice_of_deficiency petitioner indicates that he received in dollar_figure in dividend income in dollar_figure in dividend income and dollar_figure in interest_income in dollar_figure in interest_income and in dollar_figure in interest_income the parties agree that petitioner received the following amounts of nonemployee compensation_for the years indicated petitioner received dollar_figure in nonemployee compensation from at t technologies in petitioner received dollar_figure in nonemployee compensation from at t technologies in peti- tioner received dollar_figure in nonemployee compensation from integral technologies in petitioner received dollar_figure in nonemployee compensation from southern california gas in petitioner received dollar_figure in nonemployee compensation from landbase corp 1petitioner claims that portions of all the amounts received as nonemployee compensation were reimbursement of travel_expenses however petitioner presented no evidence to support such a claim in petitioner received dollar_figure in nonemployee compensation from geographic general in petitioner received dollar_figure in nonemployee compensation from the university of wisconsin in petitioner received dollar_figure in nonemployee compensation from xerox corp in the parties agree that petitioner incurred deductible travel_expenses as follows which were not taken into account in the notice_of_deficiency in date petitioner incurred deductible travel_expenses of dollar_figure further during in connection with his relationship with xerox corp petitioner incurred dollar_figure in deductible travel_expenses on date this case was called for trial in denver colorado at trial petitioner failed to offer any evidence to support his case documentary or testimonial instead he attempted to pursue tax_protester arguments that have been long rejected by this court on brief petitioner argues that the tax respondent is attempting to impose on his nonemployee compensation earned as a computer systems analyst is an excise_tax for which he is not responsible petitioner claims that the internal_revenue_service by collecting this excise_tax and treating him as a taxpayer exceeds its statutory authority petitioner' sec_2this amount of dollar_figure reflects a concession by respondent who originally asserted that petitioner received dollar_figure in nonemployee compensation_for the tax_year arguments based on these theories have no merit 80_tc_1111 petitioner's argument that he does not hold the status of taxpayer is frivolous 783_f2d_934 9th cir gross_income under sec_61 means all income from whatever source derived and includes income realized in any form whether in money property or services under sec_1_61-1 income_tax regs gross_income means all income from whatever source derived unless excluded by law since petitioner was a citizen and resident_of_the_united_states and earned his income in the united_states his income comes within the general defini- tion of gross_income under sec_61 there is no exclusion from taxation for such income moreover under sec_7701 petitioner was a person and was required under sec_6012 to file federal_income_tax returns and pay the income_tax due thereon the authority of congress to impose and collect federal income taxes from individuals has long been upheld as constitu- tional 366_us_213 o'malley v woodr307_us_277 247_us_339 petitioner contends that he was a citizen of the republic of colorado during the years in issue and not a citizen_of_the_united_states this argument is no more than a stale tax_protester contention that has long been dismissed summarily by this court and all other courts that have heard such contentions rowlee v commissioner supra petitioner is a taxpayer and is subject_to the income_tax laws of the united_states 939_f2d_499 7th cir 755_f2d_517 7th cir the court rejects this and other tax_protester types of arguments raised by petitioner as being frivolous and without merit petitioner has the burden_of_proof with respect to the underlying deficiencies and each of the additions to tax rule a 38_tc_192 peti- tioner has not presented any evidence rebutting his liability for the deficiencies and additions to tax determined by respondent we therefore sustain all of respondent's determinations at the trial respondent made a motion under sec_6673 asking that we order petitioner to pay the united_states a penalty in an appropriate amount under sec_6673 this court is permitted to impose a penalty in an amount up to dollar_figure where the proceedings have been instituted or maintained by the taxpayer primarily for delay where the taxpayer's position in the proceeding is frivolous or groundless or where the taxpayer unreasonably failed to pursue available administrative remedies 82_tc_235 the record plainly demonstrates that petitioner well knew that his income was taxable his arguments have been rejected in many decisions by this court in the recent past we conclude that petitioner is maintaining his action in this court primarily for delay and that his position in this proceeding is frivolous and groundless accordingly a penalty is awarded to the united_states in the amount of dollar_figure to reflect concessions an appropriate order will be issued and decision will be entered under rule
